Citation Nr: 0611520	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  04-32 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an eye disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Polseno, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 22 to September 
1, 1944. 

This case comes before the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA). In that decision the RO denied service 
connection for an eye disability.


FINDING OF FACT

The veteran was discharged due to a pre-existing refractive 
error of the right eye in September 1944, and his active 
service did not aggravate that disorder.


CONCLUSION OF LAW

The veteran's eye disability was not incurred in or 
aggravated by military service; refractive error of the eye 
is not considered a disability under the laws providing for 
compensation benefits. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his eye disability was incurred 
during active service. He states that his right eye was 
damaged by an errant coal cinder during a train trip from 
Alabama to Illinois after his enlistment.

A veteran is presumed to have been in sound condition when 
enrolled for service, except for any disease or injury noted 
at the time of enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before enrollment and was not aggravated by service. Only 
such conditions as are recorded in examination reports are to 
be considered as "noted." 38 U.S.C.A. §§ 1111, 1137; see 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. 
§ 3.304(b).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease. 38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.
 
The veteran has been diagnosed with an eye disability, but 
the record does not support his contention of in-service 
incurrence or aggravation of that injury. In fact, a Board of 
Medical Survey report of August 1944 documents that the 
veteran was intercepted in the recruit examining line because 
of defective vision, diagnosed as amblyopia, and immediately 
disqualified from service. According to the report, the 
veteran admitted to having poor eyesight for two years prior 
and declined to submit a statement in rebuttal of the medical 
decision.

The veteran disputed the validity of this report at his 
October 2005 video hearing, where he claimed never to have 
told the examiners that he had a pre-existing eye condition.

The Board has authority to discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence. Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997). The Board must assess 
the credibility and weight of lay testimony and explain its 
conclusions as to the probative value of an appellant's sworn 
personal testimony when that testimony can be the basis for 
the benefits the veteran seeks. Miller v. Derwinski, 3 Vet. 
App. 201, 204 (1992).

The Medical Survey report provides a full explanation of the 
eye disorder that the veteran apparently did not dispute at 
the time, and only 60 years later has decided to challenge. 
The veteran's testimony is not entirely credible in the face 
of this evidence, which establishes that the disorder existed 
prior to service. 

There is also no factual basis in the record, other than that 
already discredited, for in-service aggravation of his eye 
disability. The service records show that the veteran 
reported a two-year history of eye problems, with no 
reference to a more recent injury. There is no record of 
treatment for an injury incurred while on the train, and no 
evidence of treatment of such an injury since that time. 
Since the evidence is firmly against the veteran's claim 
rather than in equipoise, the benefit of the doubt rule does 
not apply. 

Furthermore, refractive error of the eye is not a disease or 
injury within the meaning of the applicable regulations. 
38 C.F.R. § 3.303(c). Based on all of the above factual and 
legal considerations, the veteran is not entitled to service 
connection for his disability.

VA must meet certain notice requirements and provide 
reasonable assistance to the veteran in pursuing his claim. 
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. In 
December 2002 and again in October 2003, prior to the rating 
decision on appeal, the veteran was provided with 
correspondence which informed him of the evidence needed to 
support his claim, informed him of what evidence VA would 
obtain and what evidence he was responsible for obtaining, 
and requested that he provide additional information or 
evidence relevant to his claim.  Although the veteran was not 
properly notified of potential disability ratings or how an 
effective date of a disability rating was determined, that 
error is not prejudicial because service connection will not 
be awarded. 

ORDER

Entitlement to service connection for an eye disability is 
DENIED.


____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


